DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 18 January 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claims 7 and 21. Claims 1-4 and 16-17 are cancelled. Claims 5-9 and 18-21 are pending in this application. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Final Rejection mailed 10/18/2021. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 5-7, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2009-6819 A), Ishibashi (JP 2014-141109 A – of record).
Regarding claim 7, 21, Yamamoto discloses a pneumatic tire 1 comprising: a sound absorbing member 9 disposed on an inner surface of the inner liner 8 of the pneumatic tire, with the sound absorbing structure comprising: a nonwoven fabric – (corresponds to a sheet member of nonwoven fabric), see page 12 paragraphs 4-5. 
[AltContent: arrow][AltContent: textbox (Valley ridge line)][AltContent: arrow][AltContent: textbox (Peak ridge line)][AltContent: arrow][AltContent: textbox (Bellows valley)][AltContent: arrow][AltContent: textbox (Bellows peak)][AltContent: oval]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And with guidance provided by figure 4(g): A plurality of protrusions having a bellows shape with peak and valley portions alternatively repeating along a longitudinal direction of the interior tire, with each peak portion having a ridge line, each valley portion having a valley line, and each protrusion projecting from an interior surface of the tire – (corresponds to having a folded, pleated form defining a plurality of protrusions having a bellows shape with peak and valley portions alternatively repeating along a longitudinal direction, with each peak portion having a ridge line, each valley 
Yamamoto does not explicitly disclose the sound absorbing member includes the use of a sheet-like base material made from a nonwoven material; wherein each protrusion has a height from 5mm to 30mm; wherein each protrusion has a pitch from 5mm to 30mm; and a hollow portion provided inside of the protrusions defined by a front surface of the base material and the sheet member constituting the protrusions.
Thompson discloses there is a continuing need to increase the sound insulation associated with vehicles so as to limit the level of acoustic disturbance experienced by individuals positioned within the vehicle, see [0004]. The sound insulation having a construction comprising a first and second layer of material, wherein the first layer – (construed as a sheet like base material) is formed of a nonwoven material. And where such a configuration allows tuning to be achieved by selecting a combination of a first layer and a second layer that achieves the desired absorption characteristics, see [0005], [0082].
Ishibashi directed towards improving the quietness of pneumatic tires, includes the use of a sound deadening member – (construed as a sound absorbing structure). 

    PNG
    media_image2.png
    555
    769
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    588
    895
    media_image3.png
    Greyscale

The sound deadening member is provided in embodiments having a hollow bellows shape (figure 5) and folded, pleated shape having a sharp crease form (figure 6), see depiction above. Ishibashi discloses both embodiments reduce road noise over a wide range of frequencies, see pg. 32 – para. 7 and pg. 33 – para. 4. And wherein the shape has a radial height that is 10% or more of the cross-sectional height of the tire which will effectively reflect the sound generated inside the tire, having a height of 30 mm by example, see pg. 31 – para. 1 and pg. 34 – para. 1. Additionally, the distance d between adjacent peak portions – (construed as a pitch) is preferably 34 mm or less and 10 mm or more, which is advantageous for weight saving and easy manufacturing, see pg. 30 – para. 3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound absorbing member of Yamamoto in the claimed manner, as taught by Ishibashi to provide the tire with the aforementioned benefits.
Moreover, with respect to the claimed ranges: it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges 
Regarding claims 5-6, modified Yamamoto discloses the radial height of each partition wall – (construed as a single protrusion) is preferably 10% or more of the tire cross-sectional height and provides an example where for a cross-sectional height of 100 mm the partition has a radial height of 30 mm which meets the claimed 1 mm to 50 mm, see Ishibashi pg. 34 – para. 1; and a distance d between adjacent peak portions is 85 mm or less, see Ishibashi Fig. 6 and pg. 33 – para. 4. It is readily seen that 0.5d is substantially the maximum width of a single protrusion. Therefore, 0.5(85) ≈ 42.5 mm ≈ the width of a single protrusion at the front surface of the base material which meets the claimed 3 mm to 100 mm.
Moreover concerning the claimed protrusion height and width ranges: It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 8-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2009-6819 A), Ishibashi (JP 2014-141109 A – of record) as applied to claim 7 above, and further in view of Matsumoto .
Regarding claims 8, 18-19, modified Yamamoto does not explicitly disclose the sound absorbing structure is in the form of a corrugated structure.
Matsumoto discloses a pneumatic tire configured to have a sound absorbing member having reduced cost while suppressing cavity resonance in the tire. The tire is configured to have a suppression member 16 for suppressing cavity resonance that is fixed on the tire’s inner face, as a bellows-shaped corrugated structure to include having no holes at the protrusions, see [0005] and Figs. 5-6 below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claims 9, 20, modified Yamamoto discloses the base material 16D is an elongated sheet having a longitudinal direction that is fixed to the tire inner face such that the protrusions extend in the tire circumferential direction C, see Matsumoto [0052] and FIG.3 below.

    PNG
    media_image6.png
    303
    710
    media_image6.png
    Greyscale

Corresponds to the base material is elongated and disposed on the inner surface such that a longitudinal direction of the base material follows a circumferential direction of the pneumatic tire; and where the protrusions extend along a crossing direction crossing a longitudinal direction of the base material, and the plurality of protrusions are juxtaposed along the longitudinal direction of the base material. Additionally, the hollow portion inside each of the plurality of protrusions extends along the crossing direction, see FIG. 1 below.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to the sound absorbing structure is in the form of a corrugated structure and/or the plurality of protrusions form a bellows shape, a projecting height of the protrusions from the front surface of the base material is in the range of from about 1 mm to about 50 mm, and a width dimension of the protrusions along the front surface of the base material is in the range of from about 3 mm to about 100 mm: 
As previously discussed, modified Yamamoto discloses the protrusions are provided in the form of a corrugated structure and/or the plurality of protrusions form a bellows shape, see rejection of claims 8, 18-19; and the claimed height and width ranges of the protrusions are rendered obvious, see the rejection of claims 5-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-9, 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749